SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
261
TP 10-01476
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF CHARLES MCALLISTER, PETITIONER,

                     V                                              ORDER

PATRICIA LECONEY, SUPERINTENDENT, CAPE VINCENT
CORRECTIONAL FACILITY, RESPONDENT.


CHARLES MCALLISTER, PETITIONER PRO SE.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Jefferson County [Hugh A.
Gilbert, J.], entered June 21, 2010) to review a determination of
respondent. The determination found after a Tier II hearing that
petitioner had violated various inmate rules.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court